Cooper, C. J.,
delivered the opinion of the Court.
The list of lands sold for taxes was prima facie evidence that the land in controversy was properly assessed, was delinquent for taxes legally imposed, and was sold according to law.
The first objection taken to the assessment roll that it was not filed with the clerk of the Chancery Court on or before the first Monday in July, 1879, is not supported by the evidence. It is not shown when it was filed, or that it was not filed before that time. The oath of the assessor was not made to the roll until August 20th, and this would indicate that it had not then passed from his possession. But the record also discloses the fact that.the board of supervisors met on the 4th day of August, and that the roll was then acted upon by them. It must therefore have been in the possession of the clerk at that time ; and in the absence of proof as to when it came to him, the presumption must be that it was at the time required by law.
In this connection it is said that the order of the board, made at its August meeting, establishes the fact that the roll as a completed roll had not been previously filed with the clerk. *226The order is as follows: “ The board having carefully examined the assessment roll of Coahoma County for the year 1819, and having made all needful corrections, it is therefore ordered that the assessor of Coahoma County do proceed to complete said roll, and present the same to this board at their next meeting on the first Monday of September, 1819.”
This order is fairly susceptible of two radically different meanings. It may be that the board meant only to instruct the assessor to so change the roll as to conform to the orders made by it in correcting assessments; if such be its proper construction, it does not serve to show that the roll had not been returned a.t the proper time, and the presumption arising from the conveyance to the State that all precedent steps had been legally taken would prevail and establish the fact of a proper return. It may be that the roll was not completed at the time the board dealt with it at its August meeting, and that by its order then made, it intended to appoint the delinquent assessor as the person who should “ make and complete the roll ” under the provisions of the 26th Section of the Act of March 5th, 1818. But if this be the meaning of the order, the roll when made and returned as thereby directed, was not a roll which could have been filed with the clerk on the first Mondajr of July. It was a new roll, and its return day was at the next meeting of the board, to which all tax-payers were warned to appear and interpose objections thereto ; just as to a roll regularly made, they would have been warned to make objections after the first Monday of July before the clerk. The fact that the board appointed the delinquent assessor to make the new roll, though a breach of duty, did not as we have held invalidate the roll made by him. Wolfe v. Murphy, 60 Miss., 1; Corburn v. Crittenden, 62 Miss., 125.
The order of the board made at its September term, that the roll “ be received and the clerk will certify copies thereof to the auditor as the law directs,” sufficiently shows an “ approval ” of the roll by the board. The context clearly shows that the word “ received ” is not used to indicate only that the board has accepted the custody of the roll, but that its meaning is that the board adopted it as corrected by them as a completed, approved *227roll. Wolfe v. Murphy, 60 Miss., 1; Mills v. Scott, 62 Miss., 525.
If it be conceded that the land in controversy was once owned by the Levee Board, and was properly assessed to it, and was exempt from taxation while so held, it was jmt properly sold for the taxes of the year 1881. In September of that year it was sold by the Levee Commissioners to one Ford, and the fact of such sale noted on the roll of forfeited lands in the office of the tax collector. We think the evidence also shows the name of E. Richardson, the purchaser from Ford, was inserted on the assessment roll before the sale for taxes. In proceeding to collect the taxes the collector was discharging a duty devolved on him by law. The change of ownership was indicated on the proper record, and thereafter the taxes were chargeable to the-collector, and this being the case he was authorized to sell upon default in payment.
Whether the whole tax for which the land was sold was properly levied is immaterial; certainly the taxes due the State should have been paid ; and since such taxes were neither paid nor tendered, the sale cannot be annulled because other taxes were demanded. Laws of 1878, page 12, Section 42. Corburn v. Crittenden, 62 Miss., 125.
In our opinion the complainant has exhibited a good tax title and is entitled to have confirmation thereof.
The decree is reversed and a decree directed to be entered here.